The opinion of the court was delivered by
Horton, C. J.:
statement of the case. The only question presented by the record is, whether there was an abuse of discretion by the district court in refusing to allow the plaintiff in error to file an answer out of time. The facts were substantially these: The defendant in error commenced his action in the court below to recover upon three promissory notes, secured by a mortgage on real estate. The amount in controversy was in excess of $2,000. In the summons issued by the clerk the answer-day was stated as December 6th, but the clerk indorsed on the back of the summons that the answer-day was December 16th. The plaintiff in error failed to consult any attorney in the matter until the 10th of December, and upon applying to one to file an answer for him before the 16th, first understood that the answer-day was December 6th. This was in 1873. At the March term 1874, and being the first court held after the answer-day, and before judgment in the case, the plaintiff in error made application to the district court to set aside the default, and for leave to answer. An affidavit of merits was filed, to the effect that “said Brown was informed by counsel and verily believed he had a valid defense to the petition, and that one of his defenses, among others, was that he never executed and delivered the notes alleged in plaintiff’s petition, and that this defense was true,” and also made the showing as to his being misled by the wrong indorsement on the back of the summons. The court overruled the application, and gave judgment upon the notes, *569decreed a sale of the mortgaged premises, and rendered a personal judgment for any deficiency.
1-answer? amgence. 2. Discretion of court; atuse. The ruling of the district court was such an abuse of discretion as to call for the intervention of this court. It is true, greater diligence might have been exercised by the plaintiff in error, as his counsel J x 7 should have applied at once for leave to file an answer, after having ascertained the default, and not have waited till the court convened to make the application. But as the plaintiff in error was evidently misled by the incorrect indorsement of the summons, and as his affidavit of merits showed a defense, the court below should have allowed the motion. While the permission to parties in default to pleadings rests in the sound discretion of the cour(-g j-0 which applications are made, the courts cannot act oppressively or arbitrarily thereon. Of course, terms may be imposed, diligence must be shown, and merits must appear. Here the defendant was misled by the summons served, the cause had not been called for trial, a large sum was involved, and a complete defense stated. An answer should have been allowed.
The counsel for the defendant in error suggests that the affidavit of merits -was adroitly worded, to convey one idea with words that meant another than an honest purpose to set forth a good and valid defense. This does not appear; and we cannot assume that any attorney would be guilty of the bad faith of having his client make oath that he never executed and delivered the notes sued on, simply to take an advantage of a clerical error in dotting an i or crossing a t. Again, this counsel suggests that the plaintiff in error should have accepted the order of the court, that leave would be given to file an answer if the applicant would swear he did not owe Holmes the amount sued for, or would present his answer sworn to. Nothing of this character is contained in the record, and if any such order was made or suggested, it has been omitted from the transcript brought to this court. We can only pass upon the record as certified to us, when *570that purports to be a full and complete copy of all the proceedings, and no omissions are suggested.
The judgment rendered will be set aside, and the order of the district court overruling the application of the plaintiff in error to file an answer in the case, will be reversed.
All the Justices concurring.